Citation Nr: 9911554	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-39 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970 
and he served in the Republic of Vietnam from December 7, 
1967 to December 6, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 1997, the veteran was granted entitlement to a 
permanent and total disability rating for pension purposes.  
In June 1997, part of the veteran's benefits were apportioned 
for the support of his daughter.  In July 1997 he was 
notified of a rating action of that same month denying 
service connection for hearing loss of the right ear and 
denial of an application to reopen the previously denied 
claim of service connection for hearing loss of the left ear 
(previously denied by a rating action in November 1981) but 
no appeal was taken from this rating action.  



FINDINGS OF FACTS

1.  The veteran had active service from April 1967 to April 
1970 and he served in the Republic of Vietnam from December 
7, 1967 to December 6, 1968 and although he was not awarded 
any decorations reflecting participation in combat and his 
military occupational specialty was of a noncombat nature, he 
did participate in combat.  

2.  There is a clear diagnosis of PTSD and the claim for PTSD 
is well grounded.  

3.  There is no clear and convincing evidence rebutting the 
incurrence of PTSD in combat in Vietnam.  


CONCLUSION OF LAW

The claim for PTSD is well grounded and PTSD was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For reasons which will be explained, the veteran's claim for 
service connection for PTSD is plausible and thus "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), which mandates a duty to assist in developing all 
pertinent evidence.  Because of the favorable outcome of this 
decision, it is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  
Thus, there is no need to undertake additional attempts, as 
requested, to secure military records in the form of daily 
reports of the unit to which the veteran was stationed and 
log reports of ships stationed at Cat-Lai, Vietnam, where the 
veteran was stationed (and which would allegedly prove that 
he did not perform duties of his listed military occupational 
specialty (MOS) of cargo handler).  

Background

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam from December 7, 1967 to December 6, 
1968.  His MOS was listed as cargo handler.  He was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal with 60 device, and an M-14 
and M-16 sharpshooter's badge.  His service personnel records 
confirm his dates of service in Vietnam and indicate that 
during his service in Vietnam his principal duties were as a 
clerk and as a winch operator.  His principal duty after his 
service in Vietnam was listed as a cargo handler.  He 
participated in the Counter Offensive Phase III, the TET 
Counter Offensive, and he participated in Phases IV and V of 
the Vietnam Counter Offensive.  His service personnel records 
also reflect that he had been reduced in rank in October 1968 
after having been involved in a fight with a fellow soldier.  

The veteran's service medical records reflect that the 
examination for service entrance was negative for psychiatric 
disability.  In February 1968, while in Vietnam, he had mild 
anxiety and stomach cramps of a long duration without nausea, 
vomiting or diarrhea.  He was given Donnatal and returned to 
duty.  In March 1968 he felt weak all over and reported 
having no energy.  He was trembling throughout his body for 3 
days.  He was eating and sleeping well but he felt edgy and 
nervous.  He was to return the next morning to see a 
physician but if he did there is no recorded entry.  In May 
1969, while stationed in Virginia, he wished to see a 
psychiatrist because of a situational problem.  He was always 
being stationed away from his wife.  It was reported that he 
obviously had no psychiatric problem.  The examination for 
service discharge was negative for psychiatric disability and 
there were no complaints of a psychiatric nature in an 
adjunct medical history questionnaire.  

Private clinical records reflect that in October 1986, when 
the veteran was seen at the Pendle Memorial Methodist 
Hospital, he had the smell of alcohol on his breath.  An 
undated report from the Methodist Psychiatric Pavillion 
indicates that the veteran had sought treatment for chemical 
dependency at a VA medical facility 18 months earlier but had 
left that facility prior to being admitted.  On mental status 
examination, tangentiality was displayed but he had no 
evidence of a psychotic thought process.  The diagnoses were 
major depression and alcohol abuse.  He complained of 
uncontrollable drinking and having been a heavy drinker since 
his military service in Vietnam.  

The veteran was hospitalized at the Tuoro Infirmary in 
January and February 1988.  He complained of having been 
depressed for about two years and having had weight loss and 
insomnia.  He had not completed a previous program of alcohol 
detoxification at the Methodist Hospital 1 year earlier.  He 
steadfastly refused to address his alcohol problem, 
professing that it was secondary to his depression.  He did 
not appreciate the pervasiveness of his alcohol abuse in his 
life and its relationship with his depression.  

The veteran was hospitalized in September 1991 at the Humana 
Hospital for alcoholic pancreatitis.  He was hospitalized at 
the East Jefferson Hospital in March 1993 for calcific 
pancreatitis, when it was noted that he had a significant 
pancreatic injury due to alcoholism.  He was again 
hospitalized at that facility in September 1995 for alcohol 
abuse, pancreatitis, and a hypoglycemic reaction.  

VA outpatient treatment (VAOPT) records from 1992 to 1996 
reflect that the veteran was evaluated in July 1992 for PTSD 
but did not complete his participation in a PTSD clinic, 
having failed to attend any appointments after July 1992.  In 
July 1992 it was noted that he had many of the core symptoms 
of PTSD but it was also noted that his son had recently died 
in March 1992.  

On VA general medical examination in October 1996 the veteran 
reported that he had PTSD.  Psychiatric and personality 
evaluation only noted that he was pleasant and cooperative.  
No detailed mental status examination was performed.  The 
diagnoses included alcoholism with a history of alcoholic 
liver disease and pancreatitis, and a history of depression 
and PTSD.  

On VA psychiatric examination in October 1996 the veteran 
complained of having war-related dreams of Vietnam, off and 
on, and of having had depression, off and on, since 1981.  He 
reported having begun to drink heavily in 1967 and reported 
that for many years he had been a 'functional' alcoholic.  He 
was now getting treatment at a VA facility and was taking 
Prozac and Trazodone.  He reported that his stressors in 
Vietnam was having been under mortar attacks, having been in 
fire-fights, and having been locked up.  On mental status 
examination he thought he heard voices speaking to him, from 
time to time.  He reported having flashbacks of war 
experiences and the flashbacks had become worse in the past 
six months.  It was recommended that he continue 
participating in treatment for PTSD and continue to take his 
medication, as well as attend meeting of Alcoholics 
Anonymous.  It was felt to be important that he receive a 
battery of neuropsychological tests.  The diagnoses were 
PTSD, recurrent major depression, and alcoholic dependence.  
It was felt that his PTSD seemed to be mild but he had 
moderate impairment secondary to his depression and that he 
had a severe problem with alcoholism.  

The veteran testified before a traveling member of the Board, 
sitting in New Orleans, Louisiana, in December 1997.  At that 
time he testified that he had been stationed at Cat-Lai, 
Vietnam and that while his MOS was listed as a cargo handler 
his principal duty had been guard duty on a perimeter, during 
which time his unit was under almost continuous missile and 
mortar attacks (pages 2 and 3 of that transcript).  He had 
seen service buddies injured from attacks about 2 or 3 months 
after his arrival in Vietnam (page 4).  After having been in 
a fight with another soldier, he had been locked up in a 
small, confined space in the jungle and had only been given 
water by a fellow soldier, [redacted] pages 4 and 5).  
[redacted] testified that he had been in Vietnam in 1967 
and 1968 as an engineer on a boat and had met the veteran at 
Cat-Lai; also, when the veteran had been locked up he had 
given the veteran something to drink (page 5).  Although Mr. 
[redacted] had not seen the veteran participate in firefights, the 
unit had been bombarded frequently and during one 2 week 
period the unit had been under mortar attacks every night 
(pages 5 and 6).  

The veteran also testified in December 1997 that he had first 
been treated for a nervous condition in about 1970 and was 
now being treated for PTSD by the VA (page 7).  The veteran 
further specifically testified that he had not performed 
duties as a cargo handler and had never taken any training or 
schooling in the handling of cargo but in Vietnam had 
performed guard duty around the perimeter of his base (page 
8).  Mr. [redacted] also testified that he had seen the veteran 
perform guard duty and that it was not unusual for someone to 
perform duties other than those listed as their MOS (page 9).  
The veteran also testified that while he had not seen people 
killed in Vietnam, he had seen people injured (page 11).  
Once during a firefight, he had been in a guard tower (pages 
11 and 12).  

During a videoconference conducted in February 1999 the 
veteran testified that while his principal duty in Cat-Lai, 
Vietnam, had been performing perimeter guard duty, he had 
also hauled artillery to the front line (page 3).  When 
shipments arrived by boat at Cat-Lai, his unit would be 
bombarded (page 4).  Once during a firefight, he had been 
alone in a guard tower and had been afraid he would be killed 
(page 5).  On one occasion his bunker had been bombarded, 
injuring fellow soldiers and he had once been locked up for 
two days in 100-degree weather in a very confined space after 
being in a fight (page 6).  During those two days [redacted] 
[redacted] had given him food, because otherwise all he had been 
given was water (page 7).  When he had seen a psychiatrist 
during service he had been told that there was nothing wrong 
with him (page 8).  He had sought help from the VA in late 
1970 and had been subsequently treated for PTSD at the 
Methodist Hospital (pages 8 and 9).  The veteran testified 
that he still had dreams of wartime experiences about every 
other night and had no close friends (pages 10 and 11).  He 
stated that while in Vietnam he had seen the bodies of dead 
Vietnamese (page 13).  He also noted that he had been 
constantly under stress while in Vietnam (page 14).  

Law and Regulations

Under 38 U.S.C.A. § 5107(a) a claimant has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A well 
grounded claim is one which is plausible, i.e., "meritorious 
on its own or capable of substantiation" it need not be 
conclusive but only possible to meet the burden of section 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990.  
"[M]ore than just an allegation" is required, "the statute 
provides that [the claim] must be accompanied by evidence."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In this 
determination, evidence which is competent is generally 
presumed to be credible.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)).  The quality and quantity of the evidence required 
depends upon the issue presented and where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required and not merely lay 
testimony because lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993) (citing Murphy, id., and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  However, the disability does not have to 
be shown to have been present or diagnosed during service but 
only that there is a nexus between it and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

With regard to claims for service connection for PTSD in 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997), it was held 
that a well grounded claim for PTSD requires (1) "medical 
evidence of a current disability; (2) lay evidence (presumed 
to be credible for these purposes) of an in-service 
stressor; which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and (3) medical evidence 
of a nexus between service and the current PTSD 
disability."  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§§ 3.304(d) and (f) (1998).  

Incurrence

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depends on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (upholding the 
validity of the requirement of current symptomatology).  

When PTSD is claimed as a result of combat stressor(s), 
there must be a specific finding of fact of whether the 
veteran engaged in combat and, if so, whether the claimed 
stressor(s) is related to combat.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).  
Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
engaged in combat with the enemy and the claimed stressor(s) 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive 
as to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be satisfactory, e.g., 
credible, and consistent with the circumstances, conditions, 
or hardships of combat service.  Zarycki v. Brown, 6 Vet. 
App. 91, 198 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

Where it is determined from all the evidence that the 
veteran did not engage in combat with the enemy or is 
claiming stressors not related to combat, lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Cohen, at 147.  Rather, such testimony must be 
corroborated by 'credible supporting evidence' and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki, 6 Vet. 
App. 91, 98 (1993).  

The required inservice stressor corroboration need not be by 
service records alone but may be obtained from other 
sources.  Cohen, at 142 (citing M21-1, Part VI, 7.46(f) 
(Sept. 21, 1992).  However, an opinion of a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

Further, the absence of a listed combat-related military 
occupational specialty or the absence of combat-related 
military citations is not determinative of whether a veteran 
participated in combat.  Rather, all of the evidence must be 
reviewed.  The following evidence has also been found to be 
sufficient evidence of an in-service stressful event for the 
purposes of establishing a well-grounded claim: 

[T]he veteran's lay statements and sworn hearing 
testimony to the effect that although his MOS was 
power generator mechanic he never performed that duty 
but instead did convoy and guard duty, was subjected 
to frequent mortar and rocket attacks (supported by [a 
fellow servicemember's] statement) and was exposed to 
significant stressors during his service in Vietnam. 

Cohen, 10 Vet. App. at 137.  

Medical Nexus and Current Disability

In Cohen, 10 Vet. App. at 137 it was noted that "several 
current diagnoses of PTSD by both private and VA 
psychiatrists" constituted the medical evidence of a 
current disability for the purposes of establishing a well 
grounded claim for service connection for PTSD.  Moreover, 
the opinion of a psychiatrist "that the veteran's PTSD 
symptoms were 'directly related to his experiences in the 
war'" constituted "medical evidence of a generalized 
connection between the veteran's PTSD and his war 
experiences sufficient to meet the medical evidence of a 
nexus requirement under Caluza to establish a well grounded 
claim for service connection for PTSD.  Cohen, 10 Vet. 
App. at 137; see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A clear diagnosis of PTSD by a mental-health professional 
will, unless shown by evidence to the contrary, be presumed 
to be proper with respect to the sufficiency of stressor(s) 
and adequacy of symptomatology needed to make the diagnosis.  
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Moreover, a 
stressor is not to be limited to just one single episode; 
rather, a group of experiences also may affect an 
individual, leading to a diagnosis of PTSD.  Cohen, supra, 
at 142.(citing M21-1, Part VI, para. 7.46(b)(2) (1995) and 
M21-1, Subch. XII, para. 50.45(f)(2) (1989)).  

In Zarycki, supra, the Court  held that it is the distressing 
event rather than mere presence in a combat zone that 
constitutes a valid PTSD stressor and in Swann v. Brown, 5 
Vet. App. 229, 233 (1993) it was noted mere exposure to the 
ordinary stressful environment of a combat area was not a 
valid PTSD stressor.  However, because of changes in the new 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as to PTSD diagnostic criteria, this test (of the impact 
of a stressor on "almost anyone") is no longer applicable.  
Therefore, Zarycki and Swann, supra, do not apply to the 
consideration of the DSM-IV criteria.  Cohen, supra, at 142.  

Combat

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for adjudication of service 
connection for combat-related claims and together, provide 
that satisfactory lay or other evidence of combat incurrence 
or aggravation, if consistent with circumstances and 
hardships of such service, will be accepted as proof of 
service connection, notwithstanding the absence of official 
records thereof, unless rebutted by clear and convincing 
evidence to the contrary.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 
(1999).  

Satisfactory lay testimony consistent with service 
circumstances of combat may establish that an event occurred 
inservice but not a medical diagnosis as to the event, nor a 
current diagnosis or a nexus between a current condition and 
the inservice event.  Russo v. Brown, 9 Vet. App. 46, 50 
(1996) (a claim was well grounded where service medical 
records were absent but there was evidence of continuity of 
symptomatology, in view of the reduced adjudicative 
evidentiary requirements under § 1154(b) for combat 
veterans).  

This requires a three-step analysis.  See Collete v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996).  In the first 2 steps, 
only favorable evidence is considered, without any weighing 
of negative or contrary evidence.  In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation.  In the second 
step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as sufficient proof of service 
connection, even without official record of incurrence.  

However, these first two steps under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) only reduce the evidentiary burden 
as to the 2nd Caluza element (incurrence or aggravation, 
i.e., what happened during service) and not the 1st (current 
disability) and 3rd (medical nexus) Caluza requirements, as 
to both of which competent medical evidence is required.  
However, lay evidence may be used to show continuity of 
symptoms, as well as nexus between the continuity of 
symptoms and present disability, if the symptoms, or the 
relationship, is one to which a lay person's observations 
are competent.  Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to link etiologically the inservice 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. (1996) (Table); Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Tidwell v. West, No. 96-1778, slip op. at 4 (Feb. 13, 
1998) (appellant's own statements together with published 
medical authorities is not requisite medical evidence of a 
causal relationship between the claimed disability and 
service) (however, note that Tidwell v. West, No. 96-1778, 
slip op. (U.S. Vet. App. Feb. 13, 1998) was vacated by 
Tidwell v. West, 11 Vet. App. 242 (1998) due to the veteran's 
death prior to entry of judgment); Turpen v. Gober, 10 Vet. 
App. 536, 539 (1997) (absent medical-nexus evidence, there 
was no reasonable possibility that § 1154(b) could change the 
outcome of the case on the merits); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997) (reduced evidentiary burden under 
§ 1154(b) relates only to service incurrence, what happened, 
and not existence of current disability or nexus to service, 
both generally requiring competent medical evidence); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) (§ 1154(b) 
does not provide a basis to etiologically link an inservice 
condition to a current condition); and Velez v. West, 11 Vet. 
App. 148, 153-54 (1998).  

If, after both of these first two steps, all three elements 
of Caluza are met then the role of § 1154(b) is to carry into 
the merits-adjudication stage the presumption of credibility 
which attached at the threshold stage in determining well 
groundedness (subject to rebuttal).  Arms v. West, 12 Vet. 
App. 188, 196 (1999).  

In the third step, (unlike non-combat-related claims) service 
connection is to be awarded unless it is determined that 
service connection is rebutted by 'clear and convincing 
evidence to the contrary' (i.e., more than a preponderance of 
the evidence).  It is only in this last third step that there 
may be a weighing of the contrary evidence.  Even in this 
third step, the absence of an official notation of a 
diagnosis or of treatment in a particular service medical 
record may not be used to rebut by "clear and convincing 
evidence" at the merits-adjudication stage.  Rather, only an 
affirmative finding (including silence where a record 
purports to report on the existence of a particular condition 
or problem area) may be used as part of the clear and 
convincing evidence necessary for rebuttal.  Arms v. West, 12 
Vet. App. 188, 197 (1999).  

Analysis

The threshold matter in a claim for service connection for 
PTSD, when it is claimed that a veteran sustained a 
psychiatric stressor during combat, is to determine whether 
the veteran engaged in combat.  

Here, the veteran's MOS and military citations, standing 
alone, do not indicate participation in combat.  However, his 
testimony and that of a service comrade are to the effect 
that he was exposed to combat conditions.  In substance, this 
is essentially the same as in Cohen, at 137 (cited above) 
that he served in a capacity other than his listed MOS and 
the service comrade's unrefuted testimony is that this was 
not uncommon.  

Accordingly, the Board finds that the veteran served in 
combat.  Thus, his lay testimony is consistent with the 
circumstances of his military service.  In this regard, the 
service personnel records affirmatively document that he was 
reduced in rank or in grade after having been in a fight (and 
the veteran's consistent testimony is that after the fight he 
was confined in what amounted to a small cage without food 
for two days).  

Thus, his testimony must be taken as conclusive as to the 
inservice stressors (the second Caluza element).  Also, 
there is a current and credible diagnosis of PTSD (the first 
Caluza element) reported on VA examination in October 1996.  
At the time of that VA examination, the only stressors 
related were of a combat nature.  Thus, although the 
examiner did not specifically state or record in the record 
that the veteran's PTSD was related to military service, it 
was obviously implicit since no other stressors were recited 
at the time of that examination.  

As stated above, if after the first two steps under 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) all three Caluza 
elements are met (as they are in this case) then under 38 
C.F.R. § 1154(b) the presumption of credibility which 
attached at the threshold stage in determining well 
groundedness carries over into the adjudication on the 
merits and entitlement to service connection may be rebutted 
only by clear and convincing evidence.  

Even in this third step, the absence of diagnosis or 
treatment in service records may not be considered unless 
there is an affirmative showing of the absence of the 
condition (PTSD).  However, in this case the service medical 
records actually support the claim inasmuch as the first 
complaints of a psychiatric nature are shown shortly after 
the veteran's arrival in Vietnam.  

Accordingly, the Board must conclude that there is no clear 
and convincing evidence rebutting entitlement to service 
connection for PTSD, within the analytic framework of Arms, 
supra.  

Thus, service connection for PTSD is warranted.  





ORDER

Service connection for PTSD is granted.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

